DETAILED ACTION
The instant application having Application No. 16/614500 filed on 11/18/2019 is presented for examination by the examiner.

Claims 14, 22, 23 were amended. Claims 1-13, 17, 19, 20 were cancelled. Claims 14-16, 18, 21-23 are pending. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 11/01/2021, with respect to the rejection(s) of claims 14-16, 18, 21-23 have been fully considered and are not persuasive. On Applicant’s remark, Applicant argues that Takeda does not discloses the added limitation “wherein the transmission size indication is transmitted based on a configuration that indicates whether the feedback signaling is to include the transmission size indication and/or to be rate matched”. In response, Examiner respectfully disagree, since the scope of the added limitation merely requires that “a configuration which causes (indicates) the transmission of feedback signaling which includes the transmission size indication”. 

As stated in Takeda “(par. 0083 and FIG. 6B), For example, as illustrated in FIG. 6B, the user terminal configures the bit map corresponding to group #0 and group #2 to "1," and feed back ACKs/NACKs for the cells included in these group #0 and group #2 in bitmap format and/or the like. In this case, the user terminal uses a 4-bit bit map that defines the CC group indices, to report that DL signals have been received in the cells (any cell) included in each group. In addition, the user terminal can report the ACK/NACK bit sequence using each CC field following each CC group index. Note that the format of feedback is not limited to the bitmap format. (par. 0085), the user terminal can encode the bits indicating the CC group indices separately (independently) from the bits indicating ACKs/NACKs for each individual CC. This makes it possible for the decoding side (for example, the radio base station) to appropriately know the size (codebook size) of the ACK/NACK bit sequence based on the bit sequence indicating the CC group indices”. As such, Takeda clearly discloses that, in view of the scope of the added limitation, the UE is configured to transmit feedback signaling which includes the transmission size indication.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16, 18, 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US Patent Publication # 2018/0248669 A1).

As per claim 14, Takeda discloses “A method of operating a radio node in a radio access network, the method comprising transmitting feedback signaling utilizing a feedback resource range,” as [(par. 0083), For example, as illustrated in FIG. 6B, the user terminal configures the bit map corresponding to group #0 and group #2 to "1," and feed back ACKs/NACKs for the cells included in these group #0 and group #2 in bitmap format and/or the like. In this case, the user terminal uses a 4-bit bit map that defines the CC group indices, to report that DL signals have been received in the cells (any cell) included in each group. In addition, the user terminal can report the ACK/NACK bit sequence using each CC field following each CC group index. Note that the format of feedback is not limited to the bitmap format. (par. 0085), the user terminal can encode the bits indicating the CC group indices separately (independently) from the bits indicating ACKs/NACKs for each individual CC. This makes it possible for the decoding side (for example, the radio base station) to appropriately know the size (codebook size) of the ACK/NACK bit sequence based on the bit sequence indicating the CC group indices.] “wherein transmitting the feedback signaling comprises transmitting a transmission size indication indicating a size of the feedback signaling,” [(par. 0085), the user terminal can encode the bits indicating the CC group indices separately (independently) from the bits indicating ACKs/NACKs for each individual CC. This makes it possible for the decoding side (for example, the radio base station) to appropriately know the size (codebook size) of the ACK/NACK bit sequence based on the bit sequence indicating the CC group indices.] “wherein the transmission size indication is encoded and/or moduled separately from feedback signaling” [(par. 0085), the user terminal can encode the bits indicating the CC group indices separately (independently) from the bits indicating ACKs/NACKs for each individual CC. This makes it possible for the decoding side (for example, the radio base station) to appropriately know the size (codebook size) of the ACK/NACK bit sequence based on the bit sequence indicating the CC group indices.] “and wherein the transmission size indication is transmitted based on a configuration that indicates whether the feedback signaling is to include the transmission size indication and/or to be rate matched” [(par. 0083), For example, as illustrated in FIG. 6B, the user terminal configures the bit map corresponding to group #0 and group #2 to "1," and feed back ACKs/NACKs for the cells included in these group #0 and group #2 in bitmap format and/or the like. In this case, the user terminal uses a 4-bit bit map that defines the CC group indices, to report that DL signals have been received in the cells (any cell) included in each group. In addition, the user terminal can report the ACK/NACK bit sequence using each CC field following each CC group index. Note that the format of feedback is not limited to the bitmap format. (par. 0085), the user terminal can encode the bits indicating the CC group indices separately (independently) from the bits indicating ACKs/NACKs for each individual CC. This size (codebook size) of the ACK/NACK bit sequence based on the bit sequence indicating the CC group indices.]

As per claim 15, Takeda discloses “The method of claim 14,” as [see rejection of claim 14.] “wherein the feedback signaling comprises and/or represents acknowledgement signaling” [(par. 0083), For example, as illustrated in FIG. 6B, the user terminal configures the bit map corresponding to group #0 and group #2 to "1," and feed back ACKs/NACKs for the cells included in these group #0 and group #2 in bitmap format and/or the like. In this case, the user terminal uses a 4-bit bit map that defines the CC group indices, to report that DL signals have been received in the cells (any cell) included in each group. In addition, the user terminal can report the ACK/NACK bit sequence using each CC field following each CC group index. Note that the format of feedback is not limited to the bitmap format. (par. 0085), the user terminal can encode the bits indicating the CC group indices separately (independently) from the bits indicating ACKs/NACKs for each individual CC. This makes it possible for the decoding side (for example, the radio base station) to appropriately know the size (codebook size) of the ACK/NACK bit sequence based on the bit sequence indicating the CC group indices.]

As per claim 16, Takeda discloses “The method of claim 14,” as [see rejection of claim 14.] “wherein the transmission size indication is represented by two or more bits” [(par. 0083), For example, as illustrated in FIG. 6B, the user terminal configures the bit map corresponding to group #0 and group #2 to "1," and feed back ACKs/NACKs for the cells included in these group #0 and group #2 in bitmap format and/or the like. In this case, the user size (codebook size) of the ACK/NACK bit sequence based on the bit sequence indicating the CC group indices.]

As per claim 18, Takeda discloses “The method of claim 14,” as [see rejection of claim 14.] “wherein the feedback signaling is transmitted as Physical Uplink Shared Channel (PUSCH) signaling, or as Physical Uplink Control Channel PUCCH) signaling” [(par. 0089), the user terminal may encode the information on CC groups and the corresponding ACKs/NACKs separately and transmit them using the same resource. In this case, the information on CC groups and the ACKs/NACKs following the information on CC groups can be allocated to and transmitted in the PUSCH (see FIG. 7B) or can be allocated to and transmitted in a new PUCCH format/new PUCCH resource (FIG. 7A). In this manner, by transmitting information on CC group indices and ACKs/NACKs together, it is possible for the user terminal to reduce the amount of uplink resources required for ACK/NACK transmission and to reduce the overhead.]

As per claim 21, Takeda discloses “The method of claim 14,” as [see rejection of claim 14.] “wherein the feedback signaling neighbors PUSCH transmission in frequency, and/or is included in PUSCH transmission” [(par. 0089), the user terminal may encode the 

As per claim 22, as [see rejection of claim 14.]
As per claim 23, as [see rejection of claim 14.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463